DETAILED ACTION

Allowable Subject Matter
Claim 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 and Claim 13-14 are objected too because of their dependencies.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-8, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele US PG-Pub 2017/0160337 in view of Alagarsamy US PG-Pub 2014/0250969.

Regarding claim 1, Steele teaches a housing including a sound port (Fig. 2a & [0075]: having the device with an acoustic hole); a micro-electromechanical system (MEMS) transducer disposed in the housing (Fig. 2a & [0007]-[0008]: an MEMS transducer within the MEMS device-99); and an electrical circuit disposed in the housing (Fig. 2a-102), the electrical circuit electrically connected to an output of the MEMS transducer (Fig. 2a-122,126), the electrical circuit including a signal generator configured to generate and apply a test signal to the MEMS transducer (Fig. 2a & [0038]: applying the test signal Vstim1 from generator-706), wherein the test signal induces a response from the transducer assembly ([0086]: test signal is send to MEMS transducer which will create an output-122).

However, Alagarsamy teaches indicative of health of the transducer assembly (Fig. 1 & [0045]: comparing signal to create a pass/fail status of the MEMS device).
Steele and Alagarsamy are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a self-test process helps to verify a device is working properly.

Regarding claim 11, Steele teaches an integrated circuit for integration with a transducer assembly comprising a micro-electromechanical system (MEMS) transducer disposed in a housing, the integrated circuit comprising (Fig. 2a & [0007]-[0008]: an MEMS transducer within the MEMS device-99): an input electrically connectable to an electrical signal output of the MEMS transducer (Fig. 2a-122, 126); a test signal generator having an output connectable to the MEMS transducer (Fig. 2a-706), the test signal generator configured to generate and apply a test signal to the MEMS transducer (Fig. 2a & [0038]: applying the test signal Vstim1 from generator-706); and an evaluation circuit coupled to the output of the transducer assembly ([0086]: the output from the MEMS will be used for testing the MEMS transducer).
Steele failed to teach the evaluation circuit configured to compare a response of the transducer assembly induced by the test signal to reference information, whereby results of the comparison are indicative of a possible fault of the transducer assembly.  
However, Alagarsamy teaches evaluation circuit configured to compare a response of the transducer assembly induced by the test signal to reference information, whereby results of the 
Steele and Alagarsamy are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a self-test process helps to verify a device is working properly.

Regarding claim 4, Steele teaches the signal generator (Fig. 2-706) including an electrical output (Fig. 2a-110) coupled to an electrical input of the MEMS transducer (Fig. 2a-112), wherein the signal generator is configured to apply an electrical test signal having a known characteristic to the electrical input of the MEMS transducer (Fig. 2a & [0038]: applying the test signal Vstim1 from generator-706 & [0043]: the test signal is an AC signal with frequency F).

Regarding claim 6, Steele teaches wherein the electrical test signal is a single frequency AC signal ([0043]: the test signal is an AC signal with frequency F).

Regarding claim 7, Steele teaches wherein the signal generator is configured to generate and apply different test signals to the MEMS transducer ([0043]: the test signal is an AC signal with frequency F and you the frequency can be varied).

Regarding claim 8, Steele teaches wherein the different test signals comprise AC signals having different frequencies ([0043]: the test signal is an AC signal with frequency F and you the frequency can be varied. 

Regarding claim 15, Steele teaches wherein the test signal generator is configured to generate and apply a test signal at an output connectable to the MEMS transducer (Fig. 2a & [0038]: applying the test signal Vstim1 from generator-706).
Steele failed to teach apply an impulse signal.
However, Alagarsamy teaches apply an impulse signal ([0004]: apply an impulse signal to get a impulse response).
Steele and Alagarsamy are analogous art because they are both in the same field of endeavor, namely audio devices Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using an impulse signal is an alternate equivalent way to test a device.

Claim 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele US PG-Pub 2017/0160337 in combination with Alagarsamy US PG-Pub 2014/0250969 in view of Qutub US PG-Pub 2017/0064424.

Regarding claim 2, the combination teaches wherein the housing comprises a cover disposed on a substrate having a plurality of contacts coupled to the electrical circuit (Steele, [0016]: having the components on the substrate with a cover and having terminals and pads for contacts).  
The combination failed to teach external-device interface.
However, Qutub teaches external-device interface (claim 15: an external-device interface).
Steele and Qutub are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the 

Regarding claim 5, the combination teaches the MEMS transducer (Fig. 2a-100), and the electrical circuit (Fig. 2a-102) including a bias circuit having a bias output coupled to a bias input of the MEMS transducer (Fig. 2a & [0011]: bias voltage Vb-107), wherein the signal generator is configured to apply the electrical test signal to the MEMS transducer via the bias input of the MEMS transducer, wherein the electrical test signal has a frequency within a bandwidth of the transducer assembly ([0041] & [0043]-[0044]: placing the test signal to the bias voltage Vb and the signal is at frequency F which has to do with bandwidth requirements).  
The combination failed to teach MEMS transducer including a back plate and a diaphragm.
However, Qutub teaches MEMS transducer including a back plate and a diaphragm ([0003]: MEMS microphone with a diaphragm and back plate).
The combination and Qutub are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an inventor choice to select from the many different type of MEMS device that already exist.

Claim 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele US PG-Pub 2017/0160337 in combination with Alagarsamy US PG-Pub 2014/0250969 in view of Eberl US PG-Pub 2019/0170702.

	Regarding claim 3 and 16, the combination teaches a signal generator wherein the signal generator is configured to generate a test signal within the housing (Steele, Fig. 2a & [0038]: applying the test signal Vstim1 from generator-706).
	The combination failed to teach a resistor and generate a thermo-acoustic test signal by applying power to the resistor.
	However, Eberl teaches a resistor and generate a thermo-acoustic test signal by applying power to the resistor ([0013]: apply power to the resistor to create a signal that will capture by the microphone).
	The combination and Eberl are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an alternate equivalent way to send a signal to a microphone for testing.

Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele US PG-Pub 2017/0160337 in view of Qutub US PG-Pub 2017/0064424.

Regarding claim 17, Steele teaches a housing including a port (Fig. 2a & [0075]: having the device with an acoustic hole), the housing including a cover disposed on a substrate ([0016]: having the componenst on the substrate with a cover); a transducer disposed in the housing; an electrical circuit disposed in the housing (Fig. 2a & [0007]-[0008]: an MEMS transducer-100 and circuit-102 within the MEMS device-99), the electrical circuit electrically connected to an output of the transducer (Fig. 2a-122,126); and a plurality of contacts, the plurality of contacts electrically coupled to the electrical circuit ([0016]: the electronics connects to terminals and pads on the substrate), one of the plurality of 
Steele failed to teach external-device interface.
However, Qutub teaches external-device interface (claim 15: an external-device interface).
Steele and Qutub are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an alternate equivalent way to provide access to device from the outside.

Regarding claim 18, Steele also teaches wherein the transducer assembly is devoid of a test signal generator ([0019]-[0020]: in the audio art, you can have direct external electrical connection to critical nodes to do a test by apply a test signal externally for diagnostic purpose).

Regarding claim 19, Steele teaches wherein the electrical circuit includes a bias circuit, wherein the bias circuit is electrically connected to a bias input of the transducer, wherein the bias circuit supplies a bias voltage to the transducer, and wherein the test signal input contact is electrically connected to the bias input ([0041] & [0043]-[0044]: placing the test signal to the bias voltage Vb and the signal is at frequency F which has to do with bandwidth requirements).  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele US PG-Pub 2017/0160337 in combination with Qutub US PG-Pub 2017/0064424 in view of Eberl US PG-Pub 2019/0170702.

	Regarding claim 20, the combination teaches a signal generator wherein the signal generator is configured to generate a test signal within the housing (Steele, Fig. 2a & [0038]: applying the test signal Vstim1 from generator-706).
	The combination failed to teach a load resistor and generate a thermo-acoustic test signal by applying power to the resistor.
	However, Eberl teaches a resistor and generate a thermo-acoustic test signal by applying power to the resistor ([0013]: apply power to the resistor to create a signal that will capture by the microphone).
	The combination and Eberl are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an alternate equivalent way to send a signal to a microphone for testing.

Claim 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steele US PG-Pub 2017/0160337 in combination with Qutub US PG-Pub 2017/0064424 in view of Alagarsamy US PG-Pub 2014/0250969.

Regarding claim 21, the combination failed to explicitly teach wherein the electrical circuit includes an evaluation circuit electrically connected to the output of the transducer, the evaluation circuit configured to generate an error signal based on the response from the transducer assembly.  
	However, Alagarsamy teaches wherein the electrical circuit includes an evaluation circuit electrically connected to the output of the transducer, the evaluation circuit configured to generate an error signal based on the response from the transducer assembly (Fig. 1 & [0045]: comparing signal to create a pass/fail status of the MEMS device).
The combination and Alagarsamy are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a self-test process helps to verify a device is working properly.

Regarding claim 22, the combination teaches wherein the evaluation circuit is electrically connected to the test signal input contact (Steele, [0086]: the output from the MEMS will be used for testing the MEMS transducer).
The combination failed to teach wherein the evaluation circuit comprises a comparator that compares the response from the transducer assembly to the test signal.  
However, Alagarsamy teaches wherein the evaluation circuit comprises a comparator that compares the response from the transducer assembly to the test signal (Fig. 1 & [0045]: comparing signal to create a pass/fail status of the MEMS device).
Steele and Alagarsamy are analogous art because they are both in the same field of endeavor, namely audio device. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654